Citation Nr: 1400313	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE
 
Entitlement to service connection for the cause of the Veteran's death.
 
 
ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 

INTRODUCTION
 
The Veteran has verified military service from May 1947 to May 1950, and January 1951 to April 1971.  He died in March 2007.   The appellant is his widow.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Board acknowledges the appellant has made numerous references to the level of care the Veteran received while being treated at a VA hospital.  If the appellant wishes to file a claim of entitlement to compensation based on an allegation of negligent medical care pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002), she should file such a claim directly with the RO.
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The appellant contends service connection is warranted for the cause of the Veteran's death because he had an in-service exposure to various chemicals, hazardous materials and fuels.  In support of her contentions, the appellant provided a number of internet research printouts on topics such as military ammunition, napalm, weapons of mass destruction, nuclear test sites, and the Nike Ajax launcher system.  Included on the printout of nuclear test sites was a handwritten note of her husband's location in service.  The Board interprets the handwritten note as the appellant's attempt to request entitlement to service connection based on the Veteran's exposure to ionizing radiation while in service.  
 
A review of the Veteran's DD 214 shows his military specialty occupation included service as a Nike missile maintenance chief.
 
The Veteran's death certificate lists the immediate cause of death as lung cancer due to pleural effusion, due to respiratory failure.  Lung cancer is considered a radiogenic diseases under 38 C.F.R. § 3.311 (2013).  
 
A review of the record reveals that a dose assessment for the Veteran's purported in-service ionizing radiation exposure has not been obtained.  Because the appellant claims, in part, that the Veteran's lung cancer was the result of his radiation exposure, the Board finds that additional development in the form of a dose estimate is required.
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the National Personnel Records Center and all other appropriate records repositories, and request copies of the Veteran's service personnel records, to include any DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  All efforts to obtain such records should be documented in the claims folder.   If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter forward the Veteran's records concerning his radiation exposure, including any service records, statements and testimony regarding radiation exposure, and any other information obtained from the above request to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the appellant is required regarding specifics of the Veteran's alleged exposure, she should be contacted and asked to provide the information.
 
3.  If the above-requested development results in a positive dose estimate, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R.§ 3.311(c).
 
4.  Thereafter, the RO must readjudicate the issue on appeal.  If the benefit sought remains denied, provide the appellant with a supplemental statement of the case and an appropriate period of time for response before this case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded, to include competent medical evidence linking the Veteran's death to a service-connected disease, injury or event.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


